Citation Nr: 1717063	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected low back strain with degenerative changes.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back strain with degenerative changes.

(Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes is addressed in a separate decision.)







REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of history, the Board originally took jurisdiction and remanded the claim for TDIU in a January 2010 decision.  Thereafter, the claims for TDIU and service connection were remanded by the Board for further development in June 2012.  In July 2012, the Veteran, by way of his representative, moved to vacate the Board's decision on the basis that he was not afforded an adequate hearing.  As a result, the decision was vacated in July 2013 and the claims were remanded in August 2013 for a hearing.  A hearing was held before the undersigned in March 2016.  A transcript of this hearing is associated with the claims file.  

The issues of entitlement to service connection for left shoulder and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.34.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled."  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a) (2016).  

The Veteran is currently in receipt of a 70 percent rating for depressive disorder and a 40 percent rating for a lumbar spine disability.  He has a combined schedular rating of 80 percent.  As a result of these ratings, he meets the schedular requirements for TDIU either by way of his single service-connected psychiatric disability or his combined service-connected disabilities.  

Following review of the record, the Board finds that entitlement to a TDIU is warranted.  For clarification purposes, it is noted that the below grant is predicated on the combined effect of the Veteran's service-connected disabilities on his employability.  This determination was based on clinical findings indicating that his psychiatric disability is inextricably linked with his low back disability.  

Turning to the evidence, as to education, the Veteran attended four years of high school.  With respect to employment, he worked a variety of jobs including as a janitor, warehouse attendant, carpet cleaner and air conditioning technician.  See April 2016 VA Form 21-8940.  Ultimately, he retired from his final profession as a technician in 2003, following increased severity of his service-connected disabilities.  See April and August 2016 Affidavits.  Specifically, he reported that his low back disability precluded strenuous work and his depression led to isolation and mood swings.  

As to clinical evidence, of record are multiple opinions indicating that the Veteran's low back disability either precluded or severely diminished his ability to maintain employment.  In relevant part, in March 2014, a disability evaluator, J. S., MS, opined that his low back disability rendered him unemployable.  J. S. cited to the claims file and noted that his general symptomatology chronically affected his ability to engage in even simple physical tasks.  Additionally, when flared, his disability caused incapacitating episodes.  J.S. felt that sustained employability was deemed unlikely.  

Correspondingly, in May 2016, a private physician, Dr. D. M., MD, confirmed that the Veteran's low back disability rendered him unable "to secure and follow substantially gainful employment, to include sedentary employment."  Dr. M. essentially rationalized that the clinical and lay evidence indicated his disability had deteriorated to such an extent that obtaining his former labor intensive positions was impossible.  Moreover, sedentary work was unsustainable, because of his constant pain, inability to remain stationary and the unpredictability of his incapacitating episodes.  

Beyond the Veteran's low back symptomatology are the chronic impairments associated with his service-connected depressive disorder.  The record illustrates the Veteran's psychiatric symptomatology includes expressions of regular anger, irritability, anxiety, depression, impaired concentration and disturbances in mood and motivation.  See 2016 VA Examination.  His disability generally results in occupational and social impairment with reduced reliability and productivity.  Importantly, physicians have determined that the Veteran's depressive disorder is due to his service-connected low back disability and associated pain.  See 2007-2015 VAMC Atlanta Records and April 2016 VA Examination Report.  As a result, increased symptomatology related to his back in turn worsens his psychiatric condition.  

That said, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.

The Board finds sufficient evidence to warrant entitlement to TDIU.  The Veteran's low back disability would completely prevent him from regaining his physically strenuous former positions as a carpet cleaner, janitor or air conditioner technician.  His low back would also greatly impair his ability to engage in even sedentary employment as he would have to almost constantly adjust himself to relieve back pain.  Tied with his back symptomatology are his erratic and, at times, volatile psychological symptoms.  Notably, as his spine disabilities increase so also does his depressive disorder.  Realistically, the constant uncertainty of these combined conditions renders sustained employment unlikely.  

In sum, the collective symptoms associated with his service-connected disabilities make it highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Thus, giving the Veteran the benefit of the doubt, the Board will find that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Additional Consideration

While entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether he is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the grant of TDIU in this decision is based on the cumulative effect of his service-connected disabilities and not on a single disability.  He does not otherwise have a single disability rated as 100 percent disabling.  Therefore, an SMC award is not currently warranted under 38 U.S.C.A. § 1114 (s).  


ORDER

Entitlement to TDIU is granted.


REMAND

As stated, in 2012 the Board remanded the claims for service connection to the Appeals Management Center.  The claims were remanded, as the Board found a May 2010 examination opinion to be inadequate due to insufficient rationale.  That said, as a result of the aforementioned vacatur no new examination opinions were ever obtained.  Given the explicit determination of inadequacy and the unchanged record, these claims must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private or VA treatment records not in evidence.  Additionally, request all appropriate authorization information from the Veteran when necessary.  If requests for any private treatment records are not successful inform the Veteran and give him an opportunity to submit the records himself.

2. After the development above has been completed, schedule the Veteran for an examination in order to determine the etiology and nature of his claimed disabilities of the left shoulder and cervical spine.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The examiner should render an opinion as to whether it is at least as likely as not that:
a. any found disability of the left shoulder or cervical segment of the spine began in military service or are related to his military service
b. have been caused by his service-connected low back disorder,
c. have been aggravated (worsened beyond natural progression) by his service connected low back disorder.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  The physician should provide a comprehensive report including rationales for all opinions and conclusions.  

3. Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICAHEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


